Case 1:99-mc-09999 Document 1063-1 Filed 09/24/20 Page 1 of 1 PageID #: 107694




                      UNITED STATES DISTRICT COURT FOR THE
                         FOR THE DISTRICT OF DELAWARE


                                                   :
 MITAS ENDUSTRI SANAYI TICARET A.S.                       Civil Action No. _______________

                                Plaintiff,         :
                         v.                        :
 VALMONT INDUSTRIES, INC.                          :
                                Defendant.         :

                     [PROPOSED] ORDER GRANTING PLAINTIFF’S
                      MOTION FOR LEAVE TO FILE UNDER SEAL


        The Court, having considered the parties’ submissions on Plaintiff Mitas Endustri

 Sanayi Ticaret A.S.’s (“Mitas”) Motion For Leave To File Under Seal (“Motion”) and having

 found sufficient grounds that the public disclosure of the confidential and proprietary

 information contained in Plaintiff’s Complaint, Plaintiff’s Motion for a Temporary Restraining

 Order and a Preliminary Injunction, Plaintiff’s Memorandum of Law In Support of its Motion

 for a Temporary Restraining Order and a Preliminary Injunction, and the supporting

 Declaration of Baris Karabag (“the Pleadings”) would result in irreparable harm to Plaintiff,

 IT IS HEREBY ORDERED, this _____day of __________________ 2020, that:

        ORDERED that Plaintiff’s Motion is GRANTED and the Pleadings shall be

 SEALED;

        IT IS FURTHER ORDERED that the above-listed documents shall be maintained

 under seal by the clerk of the Court.

                                                              __________________________
                                                              United States District Court Judge



 PHIL1 9135218v.1
